UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): August 1, 2012 ENTERPRISE PRODUCTS PARTNERS L.P. (Exact name of registrant as specified in its charter) Delaware 1-14323 76-0568219 (State or other jurisdiction of (Commission File Number) (IRS Employer incorporation) Identification No.) 1100 Louisiana Street, 10th Floor, Houston, Texas (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code:(713) 381-6500 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02 Results of Operations and Financial Condition. On August 1, 2012, Enterprise Products Partners L.P. (“Enterprise”) issued a press release announcing its financial and operating results for the three and six months ended June 30, 2012, and will hold a webcast conference call discussing those results.A copy of the earnings press release is furnished as Exhibit 99.1 to this Current Report, which is hereby incorporated by reference into this Item 2.02.The webcast conference call will be archived and available for replay on Enterprise’s website at www.enterpriseproducts.com for 90 days. Item 9.01 Financial Statements and Exhibits. (d)Exhibits. Exhibit No. Description Enterprise Products Partners L.P. press release dated August 1, 2012. 1 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. ENTERPRISE PRODUCTS PARTNERS L.P. By: Enterprise Products Holdings LLC, its General Partner Date: August 1, 2012 By: /s/ Michael J. Knesek Name: Michael J. Knesek Title: Senior Vice President, Controller and Principal Accounting Officer of Enterprise Products Holdings LLC 2 Exhibit Index Exhibit No. Description Enterprise Products Partners L.P. press release dated August 1, 2012. 3
